Dissenting Opinion by
Judge Blatt:
I respectfully dissent.
I cannot agree that the claimant’s refusal of what the employer himself describes merely as an “invitation” to discuss privately a disagreement over the scheduling of work was such a deliberate and willful disregard of the employer’s interests that it justifies the denial of unemployment benefits to an employee *306with, thirty years prior and satisfactory service. In finding this claimant guilty of willful misconduct here, the compensation authorities have, I believe, extended the concept far beyond that which was intended by the legislature. As our own Supreme Court said in Frumento v. Unemployment Compensation Board of Review, 466 Pa. 81, 86, 351 A.2d 631, 634 (1976):
The legislative intention could not be achieved if we were to accept a view that.would fail to look beyond the fact that an employee in a single instance had acted in a manner contrary to the express direction of the employer.
The majority has agreed that the original basis for the claimant’s disagreement here was justifiable and reasonable in that he had been asked to schedule two jobs requiring the use of the same sink, but the majority contends that willful misconduct lies in his later refusal to discuss the matter further in his employer’s office. Only a very few minutes intervened, however, during which the employer was then engaged in answering the telephone, and I cannot believe that this period was of sufficient length to constitute a “ cooling-off period.” Moreover, I believe that the one-minute conversation which then occurred and during which the claimant refused the employer’s request to enter the employer’s office for further discussion, was merely a continuation of the same argument, and the claimant, in refusing, was choosing to end the discussion rather than to prolong or exacerbate it. This is not a case in which the claimant refused a direct order by the employer as was the situation in Borlak v. Unemployment Compensation Board of Review, 15 Pa. Commonwealth Ct. 489, 326 A.2d 659 (1974), which has been cited by the majority to support the proposition that a finding of willful misconduct can result from a single incident. What the employee rejected here was clearly not an order at all.
*307As was said in Frumento, supra, a single instance of misconduct ordinarily will not bring an employee within the purview of willful misconduct and I do not believe that the claimant’s conduct here, where there was admittedly reason for him to believe that his employer’s best interests were best served by his refusal of the employer’s request, rises to the level of willful misconduct. I would, therefore, reverse the order of the Board and award benefits.